Citation Nr: 1629436	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-03 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, rated noncompensable prior to March 17, 2011, and 40 percent thereafter (previously rheumatoid arthritis).

2.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, rated 10 percent prior to March 17, 2011, and 20 percent thereafter (previously rheumatoid arthritis).

3.  Entitlement to an evaluation in excess of 10 percent for right hip osteoarthritis (previously rheumatoid arthritis).

4.  Entitlement to an evaluation in excess of 10 percent for right hip osteoarthritis with limitation of extension (previously rheumatoid arthritis).

5.  Entitlement to an increased rating for right hip osteoarthritis with limitation of flexion, rated noncompensable prior to July 28, 2015, and 10 percent thereafter (previously rheumatoid arthritis).

6.  Entitlement to an evaluation in excess of 10 percent for left hip osteoarthritis (previously rheumatoid arthritis)

7.  Entitlement to an evaluation in excess of 10 percent for left hip osteoarthritis with limitation of extension (previously rheumatoid arthritis).

8.  Entitlement to an increased rating for left hip osteoarthritis with limitation of flexion, rated noncompensable prior to July 28, 2015, and 10 percent thereafter (previously rheumatoid arthritis).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had over 20 years of active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2009, the Veteran filed an increased rating claim with respect to his rheumatoid arthritis, which was denied in the January 2010 rating decision on appeal.  An October 2012 rating decision recharacterized the previously rated rheumatoid arthritis as 20 percent to June 11, 2009, and assigned a separate evaluation of zero percent for the degenerative disc disease of the lumbar spine with radiculopathy, effective June 11, 2009, and assigned a 40 percent evaluation effective March 17, 2011.  The June 2012 rating decision also assigned a separate evaluation of 10 percent for degenerative disc disease of the cervical spine with radiculopathy, effective June 11, 2009, and assigned a 20 percent evaluation from March 17, 2011.  A separate 10 percent evaluation for bilateral hip osteoarthritis was granted effected June 11, 2009.  

A June 2014 rating decision assigned separate evaluations for right and left hip osteoarthritis with evaluations of 10 percent each, effective June 11, 2009.  Separate evaluations for right and left hip osteoarthritis with limitation of extension were granted with evaluations of 10 percent each assigned effective February 25, 2013.  Separate evaluations for right and left hip osteoarthritis with limitation of flexion were granted with evaluations of zero percent each, effective February 25, 2013.  

A June 2014 rating decision also granted service connection for radiculopathy of the right lower extremity and left lower extremity as well as left shoulder acromioclavicular joint arthritis.  However, these determinations were not appealed.

In January 2015, the Board remanded the claims for further development.

A March 2016 rating decision assigned 10 percent evaluations each for right and left hip osteoarthritis with limitation of flexion, effective July 28, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 17, 2011, the Veteran's lumbar spine disorder was manifested by pain productive of noncompensable limitation of motion of the lumbar spine.

2.  From March 17, 2011, the Veteran's lumbar spine disorder is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

3.  Prior to March 17, 2011, the Veteran's cervical spine disorder has not been manifested by limitation of flexion to 30 degrees with combined range of motion limited to 170 or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

4.  From March 17, 2011, the Veteran's cervical spine disorder is not manifested by favorable ankylosis of the entire cervical spine or a forward flexion limited to 15 degrees.

5.  Right hip osteoarthritis is not manifested by abduction lost beyond 10 degrees.

6.  The Veteran is in receipt of the maximum 10 percent rating for right hip osteoarthritis with limitation of extension.

7.  Prior to July 28, 2015, right hip flexion was not limited to 45 degrees, and from July 28, 2015, right hip flexion is not limited to 30 degrees.   

8.  Left hip osteoarthritis is not manifested by abduction lost beyond 10 degrees.

9.  The Veteran is in receipt of the maximum 10 percent rating for left hip osteoarthritis with limitation of extension.

10.  Prior to July 28, 2015, left hip flexion was not limited to 45 degrees, and from July 28, 2015, left hip flexion is not limited to 30 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to March 17, 2011, the criteria for a rating of 10 percent for service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243 (2015).

2.  For the period from March 17, 2011, the criteria for a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243 (2015).

3.  The criteria for a rating higher than 10 percent for degenerative disc disease of the cervical spine prior to March 17, 2011, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243 (2015).
  
4.  The criteria for a rating higher than 10 percent for right hip osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5253 (2015).
  
5.  The criteria for a rating higher than 10 percent for right hip osteoarthritis with limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5251 (2015).

6.  The criteria for a compensable rating for right hip osteoarthritis with limitation of flexion prior to July 28, 2015, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5252 (2015).

7.  The criteria for a rating higher than 10 percent for left hip osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5253 (2015).
  
8.  The criteria for a rating higher than 10 percent for left hip osteoarthritis with limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5251 (2015).

9.  The criteria for a compensable rating for left hip osteoarthritis with limitation of flexion prior to July 28, 2015, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5252 (2015).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a letter dated in July 2009, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  As noted above, this claim was previously remanded by the Board in January 2015 in order to obtain current VA examinations.  VA examinations were conducted in July 2015.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order. 

 Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Lumbar and Cervical Spine Disorders

The Veteran's lumbar spine disorder has been rated as noncompensable prior to March 17, 2011, and as 40 percent disabling thereafter.  

The Veteran's cervical spine disorder has been rated as 10 percent disabling prior to March 17, 2011, and as 20 percent disabling thereafter.  

The Veteran's lumbar and cervical spine disorders are both evaluated under Diagnostic Codes 5003-5243.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5243 is either rated according to Intervertebral Disc Syndrome or governed by VA's General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

A.  Lumbar Spine Disorder

On VA examination in December 2009, the Veteran reported a history of low back pain for the past six months which occurred mainly with walking.  The examiner noted that x-rays of the pelvis revealed moderate lumbosacral degenerative disk disease.  Physical examination of the lumbar spine revealed no tenderness or deformity.  There was no spasm of the paralumbar muscles or tenderness over the paralumbar muscles.  Straight leg raising was negative, bilaterally.  Flexion was to 90 degrees.  Extension was to 30 degrees.  Side bending was to 30 degrees, bilaterally.  Lateral rotation was to 30 degrees, bilaterally.  All movements were performed without pain.  There was no further decreased range of motion, lack of endurance, or increased fatigability with repetitive motion.  

On VA examination dated March 17, 2011, the Veteran reported constant pain in the low back with very definite limitation of motion.  He did not use any form of back brace or splinting device.  There were no complaints of abnormal bowel or bladder function with only chronic bowel constipation.  During the past 12 months, there had been no episodes of major incapacity or functional impairment.  The pain was constant and did not seem to flare up with any severity or additional impairment.  

Physical examination of the lumbar spine revealed the Veteran standing erect.  There was tenderness noted at the lumbosacral level.  There was no indication of soft tissue swelling, deformity of the lumbar spine or muscle spasm, there was definite limitation of all movements.  Flexion was to 20 degrees.  Lateral flexion was to 20 degrees, bilaterally.  Extension was to 20 degrees.  Lateral rotation was to 10 degrees, bilaterally.  Objectively, attempts at repetitive movements of the low back were uncomfortable without additional limitation of motion.  Straight leg raising in a sitting position was negative, bilaterally, at 90 degrees in the supine position.  Straight leg raising at 45 degrees on the right and 40 degrees on the left was associated with low back pain.  X-rays of the lumbar spine demonstrated severe degenerative discogenic/arthritic changes at the L3-4 and 4-5 levels with lesser degenerative discogenic /arthritic changes at the L5-S1.  There was a right lumbar scoliosis and major anterior hypertrophic osteophytic spurring with intervertebral bridging at the L3-4 level.  The diagnosis was chronic low back syndrome in association with severe degenerative discogenic and osteoarthritic changes of the lumbar spine with no indication of lumbar radiculopathy.  There was a chronic disability associated with the condition with functional impairment related to any activities involving excessive movement of the low back including bending, lifting, twisting, etc.  The impairment was on the basis of the profound structural (degenerative) changes as noted with no indication of instability or incoordination.  Weakness, fatigability and lack of endurance were considered to be contributing issues.      

On VA examination in April 2014, the Veteran reported progressive pain and stiffness of the lumbar spine.  He denied any interval trauma or surgery.  He reported multiple spinal injections.  Flare-ups of the lumbar spine were described as limited walking, standing, bending twisting and lifting/carrying.  

Forward flexion was to 75 degrees with objective evidence of painful motion at 75 degrees.  Extension was to 20 degrees with objective evidence of painful motion at 20 degrees.  Right lateral flexion was to 25 degrees with objective evidence of painful motion at 25 degrees.  Left lateral flexion was to 25 degrees with objective evidence of painful motion at 25 degrees.  Right lateral rotation was to 25 degrees with objective evidence of painful motion at 25 degrees.  Left lateral rotation was to 25 degrees with objective evidence of painful motion at 25 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 75 degrees.  Post-test extension was to 20 degrees.  Post-test right lateral flexion was to 25 degrees.  Post-test left lateral flexion was to 25 degrees.  Post-test right lateral rotation was to 25 degrees.  Post-test left lateral rotation was to 25 degrees.  There was no additional limitation in range of motion following repetitive use testing.  Functional loss and/or functional impairment were described as less movement than normal.  There was localized tenderness to pain on palpation.  There was no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  There was no bowel or bladder condition associated the lumbar spine disability.   The Veteran did have IVDS of the thoraolumbar spine however there was no incapacitating episodes over the past 12 months.  He occasionally used a back brace.  X-rays documented arthritis of the thoracolumbar spine.  There was no thoracic vertebral facture with loss of 50 percent or more of height.  

On VA examination in July 2015, the Veteran reported flare-up of the lumbar spine upon walking any distance such as a block.  Forward flexion was to 60 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 30 degrees.  Left lateral rotation was to 30 degrees.  The range of motion did not contribute to a functional loss.  Extension exhibited pain.  There was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  

The examiner noted that the pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time but could quantify the degree of range of motion loss due to several subjective variables.  The variables were severity of pain, weakness, repetitive use, pain medication use, psychological, motivational and compliance factors, as well as individual pain tolerance.  Thus, the examiner felt that it would be purely speculative to quantify the range of motion loss due to repetitive use.  There was muscle spasm of the thoracolumbar spine, however, it did not result in abnormal gait or abnormal spinal contour.  There was no localized tenderness or guarding.  Muscle strength testing was normal.  There was no muscle atrophy.  Straight leg raising test was negative on the right and left.  There was no ankylosis of the spine.  There were no bowel or bladder abnormalities.  While the Veteran did have IVDS of the thoracolumbar spine, there no required bed rest prescribed by a physician in the past 12 months.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.              

Initially, the Board finds that a 10 percent rating is warranted prior to March 17, 2011 for the lumbar spine disorder.  A compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although there was no objective evidence of any loss of motion or painful motion at the December 2009 VA examination, the examiner did note that the Veteran had a history of low back pain with walking.  As Burton is applicable here, a 10 percent rating is warranted for the Veteran's lumbar spine disorder prior to March 17, 2011.   

However, the Board finds that the record does not support an evaluation in excess of 40 percent from March 17, 2011.  Specifically, while the Veteran's limited range of motion is commensurate with the criteria for the 40 percent evaluation, there is no evidence of the unfavorable ankylosis of the entire thoracolumbar spine required for the next higher evaluation of 50 percent.  In this case, there is no indication of ankylosis of the spine, much less the unfavorable ankylosis required for a higher disability evaluation.  Moreover, the record does not show incapacitating episodes having a total duration of at least six weeks during the past 12 months and so a higher evaluation under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a. Thus, the Board determines that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent rating for the Veteran's lumbar spine disorder from March 17, 2011.  38 C.F.R. § 4.7.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran is in receipt of separate ratings for the radiculopathy of the bilateral lower extremities, however, those issues are not on appeal.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disorder.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disorder was productive of any other objective neurological manifestations sufficient to warrant a separate rating, other than those for which he is already compensated.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

The Board finds that higher disability ratings are not warranted for the lumbar spine disorder under DeLuca.  While the VA examination reports show complaints of pain and additional loss of motion of the lumbar spine, consideration of this pain and additional loss of motion does not support higher evaluations.

B.  Cervical Spine Disorder
   
On VA examination in December 2009, the Veteran reported a history of posterior neck pain with gradual progression of pain with movement.  X-rays of the cervical spine showed multilevel degenerative spondylosis and severe bilateral neural foraminal impingement at C3 to C4 and C5 to C6.  On physical examination, there was mild tenderness over the cervical spine.  Lateral rotation was to 70 degrees, bilaterally with pain at the end range of motion.  Flexion was to 45 degrees.  Extension was to 30 degrees.  Side bending was to 45 degrees, bilaterally.  There was mild pain in all ranges of motion of the cervical spine.  There was no further decreased range of motion, lack of endurance or increased fatigability with repetitive movement.  

On VA examination dated March 17, 2011, the Veteran reported limitation of motion when driving with limited turning of the head and neck from side to side and limited flexion and extension movements associated with work overhead.  He did not use any form of neck brace or splinting device.  During the past 12 months, there had been no episodes of major incapacity or functional impairment.  There were no complaints regarding abnormal bowel movement or bladder function.  Physical examination of the cervical spine revealed extension to 20 degrees.  Flexion was to 20 degrees.  Lateral flexion was to 10 degrees, bilaterally.  Side bending was to 45 degrees to the right and 30 degrees to the left.  Objectively, repetitive movements of the cervical spine were uncomfortable without demonstrating additional limitation of motion or impairment.  X-rays of the cervical spine indicated major degenerative discogenic disease at the C5-6 and C6-7 levels with lesser degenerative discogenic change at the C3-4 level.  The diagnosis was degenerative discogenic/arthritic changes of the cervical spine at multiple levels, predominately C5-6 and C6-7 with evidence of cervical radiculopathy.  The examiner noted that the impairment is on the basis of significant structural (degenerative discogenic/arthritic) changes as noted with no indication of instability or incoordination.  Weakness, fatigability and lack of endurance did not appear to be contributing factors but pain did relate to the Veteran's limitations.      

On VA examination in August 2014, the Veteran reported pain at rest in the lower neck and across to the shoulders which was worse when looking down to read, etc.  He had multiple injections without relief.  He denied any flare-ups of the cervical spine.  Forward flexion of the neck was to 20 degrees with objective evidence of pain at 20 degrees.  Extension was to 20 degrees with objective evidence of pain at 20 degrees.  Right lateral flexion was to 20 degrees with objective evidence of painful motion at 20 degrees.  Left lateral flexion was to 20 degrees with objective evidence of painful motion at 20 degrees.  Right lateral rotation was to 60 degrees with evidence of painful motion at 60 degrees.  Left lateral rotation was to 60 degrees with objective evidence of painful motion at 60 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 20 degrees.  Post-test extension was to 20 degrees.  Post-test right lateral flexion was to 20 degrees.  Post-test left lateral flexion was to 20 degrees.  Post-test right lateral rotation was to 60 degrees.  Post-test left lateral rotation was to 60 degrees.  There was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  Functional loss or functional impairment consisted of pain of movement.  There was no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal contour.  There was no guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  There was no muscle atrophy.  There was no ankylosis of the spine.  There were no bowel or bladder problems related to the cervical spine.  There was IVDS of the cervical spine but the Veteran did not have any incapacitating episodes over the past 12 months.  X-rays of the cervical spine revealed arthritis.  There was no vertebral fracture of the cervical spine with loss of 50 percent or more of height.       

On VA examination in July 2015, the Veteran stated that repetitive neck motion could cause a flare-up of temporary neck pain that could last for up to an hour but generally lasted for 15 minutes.  He denied any functional loss or functional impairment of the cervical spine.  Forward flexion was to 40 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 15 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 60 degrees.  Left lateral rotation was to 65 degrees.  Extension, right lateral flexion and left lateral flexion all exhibited pain.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that per the Veteran's history, pain, weakness or fatigability could significantly limit functional ability during a "flare up" or when the joint was used repeatedly over time.  However, the examiner was unable to quantify the degree of range of motion loss due to several subjective variables.  The variables were severity of pain, weakness, repetitive use, pain medication use, psychological, motivational and compliance factors, as well as individual pain tolerance.  Thus, the examiner felt that it would be purely speculative to quantify the range of motion loss due to repetitive use.         

There was no localized tenderness, guarding or muscle spasm of the cervical spine.  Muscle strength testing was normal.  There was no muscle atrophy.  There was no ankylosis of the spine.  There were no bowel or bladder abnormalities.  There was no IVDS of the cervical spine.  There was no vertebral fracture with loss of 50 percent or more of height.        

The Board finds that prior to March 17, 2011, the competent clinical evidence of record is against a rating in excess of 10 percent for the service-connected cervical spine disability.  The clinical evidence of record does not show forward flexion of the cervical spine to between 15 and 30 degrees, or combined range of motion of the cervical spine to less than 170 degrees, or severe muscle spasm guarding which results in abnormal spinal contour -- criteria that is required for a 20 percent rating under the General Rating Formula.  Thus, the preponderance of the competent and probative evidence of record is against a finding of a 10 percent rating prior to March 17, 2011.

The Board also finds that from March 17, 2011, a rating in excess of 20 percent for the cervical spine disorder is not warranted as there must be favorable ankylosis of the entire cervical spine or a forward flexion limited to 15 degrees in order to warranted a 30 percent rating.  During the VA examinations, the Veteran was not diagnosed with favorable ankylosis of the entire cervical spine and his forward flexion was not limited to 15 degrees or less.  As such, the Board finds that the Veteran does not meet the criteria to warrant a rating in excess of 20 percent for his cervical spine disorder from March 17, 2011.  

The Veteran is separately rated for radiculopathy of the right and left upper extremities associated with the cervical spine disorder.  However, these issues are not under appeal.  There is no indication of bowel or bladder impairment associated with the Veteran's cervical spine disorder.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id. 

In addition, there is no evidence of record that the Veteran's cervical spine disorder has resulted in incapacitating episodes.  Accordingly, the Board finds that he is not entitled to a rating higher than 10 percent for the cervical spine disorder based upon incapacitating episodes.

The Board also finds that higher disability ratings are not warranted for the cervical spine disorder under DeLuca.  While the VA examination reports show complaints of pain and additional loss of motion of the cervical spine, consideration of this pain and additional loss of motion do not support higher evaluations.

Right and Left Hip Disabilities

The Veteran's right and left hip disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 5252, and 5253.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.   

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, limitation of rotation of the thigh, where one cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating. Limitation of adduction of the thigh, where one cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

On VA examination in March 2013, the Veteran reported that he had bilateral hip pain when shifting from a sitting to standing position and with prolonged walking.  He stated that the flare-ups of his bilateral hip condition and that he has to sit and rest to help with the pain.  

Right hip flexion was to 125 degrees or greater with no objective evidence of painful motion.  Right hip extension was greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Right hip post-test flexion was to 125 degrees or greater with no objective evidence of painful motion.  Right hip post-test extension was greater than 5 degrees with no objective evidence of painful motion.  Right hip post-test abduction was not lost beyond 10 degrees.  Right hip post-test adduction was not limited such that the Veteran could not cross his legs.  Right hip post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees         

Left hip flexion was to 125 degrees or greater with no objective evidence of painful motion.  Left hip extension greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Left hip post-test flexion was to 125 degrees or greater with no objective evidence of painful motion.  Left hip post-test extension greater than 5 degrees with no objective evidence of painful motion.  Left hip post-test abduction was not lost beyond 10 degrees.  Left hip post test adduction was not limited such that the Veteran could not cross his legs.  Left hip post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees.          

The Veteran did not have additional limitation of range of motion of either hip following repetitive-use testing.  Functional loss and/or functional impairment of both hips was described as excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.  There was localized tenderness or pain to palpation for joints/soft tissue of both hips.  Muscle strength testing of both hips was normal.  There was no ankylosis of either hip joint.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The Veteran had not had a total hip joint placement.  He had not had arthroscopic or other hip surgery.  X-rays of the hips revealed degenerative or traumatic arthritis of both hips.  The diagnosis was osteoarthritis of both hips.  The examiner explained that the bilateral hip condition impacted the Veteran's ability to work in that he had limited ambulation.         

On VA examination in April 2014, the Veteran complained of progressive pain, stiffness and weakness.  He denied interval trauma, surgery or articular injection.  He stated that he has flare-ups of his bilateral hip condition which limited prolonged walking, standing, sitting, squatting, jogging, lifting or using the stairs.  

Right hip flexion was to 110 degrees with objective evidence of painful motion at 110 degrees.  Right hip extension was to 5 degrees with objective evidence of painful motion beginning at 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Right hip post-test flexion was to 110 degrees.  Extension was to 5 degrees.  Post-test abduction was not lost beyond 10 degrees.  Post-test adduction was not limited such that the Veteran could not cross his legs.  Post-test rotation was no limited such that the Veteran could not toe-out more than 15 degrees.    

Left hip flexion was to 110 degrees with objective evidence of painful motion at 110 degrees.  Left hip extension was to 5 degrees with objective evidence of painful motion at 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Left hip post-test flexion was to 110 degrees.  Extension was to 5 degrees.  Post-test abduction was not lost beyond 10 degrees.  Post-test adduction was not limited such that the Veteran could not cross his legs.  Post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees.    

The Veteran did not have additional limitation of range of motion of either hip following repetitive-use testing.  Functional loss and/or functional impairment of both hips were described as less movement than normal.  There was localized tenderness or pain to palpation for joints/soft tissue of both hips.  Muscle strength testing of both hips was normal.  There was no ankylosis of either hip joint.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The Veteran had not had a total hip joint placement.  He had not had arthroscopic or other hip surgery.  X-rays of the hips revealed degenerative or traumatic arthritis of both hips.  The diagnosis was osteoarthritis of both hips.  

On VA examination in July 2015, the denied any flare-ups of the hip or thigh.  He did not report any functional loss or functional impairment of either hip.  Flexion of the right hip was to 100 degrees.  Extension was to 30 degrees.  Abduction was to 40 degrees.  Adduction was to 25 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  External rotation was to 45 degrees.  Internal rotation was to 10 degrees.  Flexion exhibited pain during range of motion testing.  There was evidence of pain with weight bearing due to bursitis of the trochanter.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function of range of motion.  Pain, weakness, fatigability or incoordination did not limit the functional ability with repeated use over a period of time.    

Flexion of the left hip was to 100 degrees.  Extension was to 20 degrees.  Abduction was to 40 degrees.  Adduction was to 25 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  External rotation was to 40 degrees.  Internal rotation was to 10 degrees.  Flexion exhibited pain during range of motion testing.  There was evidence of pain with weight bearing due to bursitis of the trochanter.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function of range of motion.  Pain, weakness, fatigability or incoordination did not limit the functional ability with repeated use over a period of time.    

Muscle strength testing of the bilateral hips was normal with no atrophy noted.  There was no ankylosis of either hip.       

A.  Right and Left Hip Osteoarthritis
 
The Veteran has been assigned separate 10 percent ratings for right and left hip osteoarthritis under Diagnostic Code 5253.  
     
A higher evaluation than 10 percent each for right and left hip osteoarthritis is not warranted in the absence of limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Notably, VA examinations of record reflect that abduction was not lost beyond 10 degrees in either hip.  Thus, a higher rating of 20 percent for either the right hip or left hip disability under Diagnostic Code 5253 is not warranted.   
 
B.  Right and Left Hip Osteoarthritis with Limitation of Extension       

The Veteran has been assigned 10 percent ratings each for right hip and left hip osteoarthritis with limitation of extension under Diagnostic Code 5251.  Under Diagnostic Code 5251.  The maximum rating under Diagnostic Code 5251 is 10 percent.  Thus, higher evaluations for right hip and left hip osteoarthritis with limitation of extension are not warranted.

C.  Right and Left Hip Osteoarthritis with Limitation of Flexion

The Veteran's right and left hip osteoarthritis with limitation of flexion is assigned noncompensable ratings prior to July 28, 2015, and 10 percent ratings thereafter under Diagnostic Code 5252.  To warrant a 10 percent rating, there must be limitation of flexion of the thigh to 45 degree and for a 20 percent rating, flexion must be limited to 30 degrees or less.  

The Board finds that a compensable rating prior to July 28, 2015 is not warranted as the VA examinations do not demonstrate limitation of the flexion of either the right or left thigh to 45 degrees.  Moreover, ratings in excess of 10 percent from July 28, 2015 for the right and left hip flexion are not warranted as flexion was not demonstrated to be 30 degrees or less any of the VA examinations of record.  

The Board has also considered the Veteran's complaints of additional pain, and the objective findings on VA examination of additional pain on repetitive testing in the hips, bilaterally.  However, there is no evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning higher schedular ratings for the Veteran's right and left hip disabilities.  

Other Consideration

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected disabilities.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for disabilities; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered, are more probative than his assessment of the severity of his disabilities, particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that any of the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral for the assignment of an extraschedular rating for either disorder is not warranted.


ORDER

For the period to March 17, 2011, a 10 percent disability rating for degenerative disc disease of the lumbar spine with intervertebral disc syndrome is granted.

A rating in excess of 40 percent from March 17, 2011, for degenerative disc disease of the lumbar spine with intervertebral disc syndrome is denied.

A rating in excess of 10 percent prior to March 17, 2011, for degenerative disc disease of the cervical spine and in excess of 20 percent thereafter, is denied.

A rating in excess of 10 percent for right hip osteoarthritis is denied.

A rating in excess of 10 percent for right hip osteoarthritis with limitation of extension is denied.

A compensable rating prior to January 28, 2015, for right hip osteoarthritis with limitation of flexion and in excess of 10 percent thereafter, is denied. 

A rating in excess of 10 percent for left hip osteoarthritis is denied.

A rating in excess of 10 percent for left hip osteoarthritis with limitation of extension is denied.

A compensable rating prior to January 28, 2015, for left hip osteoarthritis with limitation of flexion and in excess of 10 percent thereafter, is denied. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review concerning the Veteran's TDIU claim.

The Board has granted an increased rating for the Veteran's lumbar spine disorder prior to March 17, 2011.  The Board finds that the RO should reconsider the claim for TDIU, after effectuating that increased rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

With consideration of the lumbar spine disorder for which an increased rating has been granted above, and after completing any development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


